NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-50325

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00454-DSF-1
 v.

MAGDALENO OCHOA, AKA Manuel                     MEMORANDUM*
Ruiz Ochoa,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                           Submitted February 7, 2019**
                              Pasadena, California

Before: GOULD, NGUYEN, and OWENS, Circuit Judges.

      Defendant-Appellant Magdaleno Ochoa appeals from his conviction under 8

U.S.C. § 1326 for being a previously removed noncitizen found illegally in the

United States. As the parties are familiar with the facts, we do not recount them



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
here. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      1. Ochoa argues that the district court erred in denying his motion to

exclude his statements to a deportation officer in 2012 regarding his parents’

citizenship because the statements were not preceded by Miranda warnings. We

review de novo whether a defendant was constitutionally entitled to Miranda

warnings and a trial court’s denial of a motion to suppress. See United States v.

Craighead, 539 F.3d 1073, 1082 (9th Cir. 2008).

      Although Ochoa was in custody when questioned, he was not

constitutionally entitled to Miranda warnings. The questioning was part of a

routine, administrative interview to determine Ochoa’s deportability after his

release from prison. The interview was unrelated to why Ochoa was then in

custody, and the officer had no prosecutorial intention. See United States v.

Salgado, 292 F.3d 1169, 1172 (9th Cir. 2002). Nor could the officer have

anticipated that Ochoa would again illegally reenter and his statements would be

incriminating years later. See United States v. Solano-Godines, 120 F.3d 957, 962

(9th Cir. 1997).

      Moreover, even if this were a Miranda violation, admission of Ochoa’s

statements was harmless error. See United States v. Gonzalez-Sandoval, 894 F.2d

1043, 1047-48 (9th Cir. 1990). The government introduced sufficient other

evidence to prove Ochoa’s alienage at trial.


                                         2
      2. Ochoa also contends that the district court erred in considering “judicial

and administrative efficiency” when it imposed a supervised release term.

Because Ochoa did not raise this issue below, we review for plain error. See

United States v. Olano, 507 U.S. 725, 732-34 (1993). Ochoa fails to show this was

a plain error or affected his substantial rights. Id. at 732. The district court

concluded that supervised release was necessary primarily because of deterrence

and public safety, enumerated considerations under 18 U.S.C. § 3553(a). Its

passing mention of efficiency as an additional benefit was immaterial. There was

also no “reasonable probability” that Ochoa’s sentence would have differed

without the court’s “efficiency” consideration, particularly given that Ochoa

requested the three-year probation term. See United States v. Tapia, 665 F.3d

1059, 1061 (9th Cir. 2011).

      AFFIRMED.




                                           3